QBfficeof tfp !Zlttornep 0Seneral
                                         dbtate of Qexas
DAN MORALES                                 April 26.1993
 ATTORNEY
      CENERAL
     Mr.MarvinJ.Titzman                   opinion No. DM-2 17
     ExecutiveDirector
     Texas Surplus Property Agency        Re: Whether an entity or institution that owes service
     P.O. Box 8120                        and handling charges and fees to the Texas Surplus
     San Antonio, Terms 78208-0120        Property Agency is “indebted to the state” for
                                          purposes of section 403.055 of the Govemment
                                          Code, and related questions (RQ-514)
       Dear Mr. Tii:
               On behalf of the Texas Surphrs Property Agency (the “agency”), you have asked
       us to consider whether the agency may use section 403.055 of the Government Code to
       cdlect semi= charges and fees owed to it. Pursuant to the agencyk enabling statute,
       V.T.C.S. article 6252&b, the agency is authorized to acquire from the federal government
       any surphts property allocated to the agency, to warehouse the property, and, uhimateiy,
       to distriie the property to entities and insdtmions qualitkd under the FederaJ Property
       and Administmtive Senices Act of 1949.40 U.S.C. section 471 through 544. V.T.C.S.
       art. 6252-6b. 5 4(a). (b). Additionally, the enabling statute authoriaes the agency to
       impose upon the entity or msthution receiving the property a setvice and handling charge
       or fee to cover the aget@ costs of squiring warehousin& distriiuting or transfbrring
       the properly. Id. 8 4(l); 1 TAC. g 143.1 (adopting by reference rules contained in Texas
       Plan of Qperation); Texas Plan of operation pt. V, at 14; see id at 14 - 15 (describii
       how agency sets service charge). The agency is to deposit the charges and fees it collects
       into a special fimd in the state treasmy caged “the surphts propetty service charge tknd”
       (the Vimd”). V.T.C.S. art. 6252-6b, 8 4(m); 1 T.A.C. 5 143.1; Texas Plan of operation
       pt. V, at 16, 17 (discussing use of Service Chsrge Trust Fund). The agency may use
       money in the fund only to carry out the agency’s statutory tknctions. V.T.C.S. art.
       6252-6b. 8 4(m).

              You advise that some of the entities and institutions to which you have mm&red
       surphts property have not paid the service and handlmg charges or tbes that they owe.
       You & therefore, whether the agency, pursuant to section 403.055 of the Government
       Code, may request the comptroller to withhold wanmts to the entities or institutions
       whose acwunts are in arrears. Section 403.055 states in pertinent part as follows:
                     (a) Thccompsrollamaynotissueawarmnttoapasonlifthe
                 personisindebted.. .tothestate.. .,untilthedebt.. [is]paid.
                     ..

                                      G7wrmmtcodcchaptcr311,ddincs”pasonmtoiacludcs
             ‘TkcadcCoostructionActoftbc
                mganizaion,~~gwcmmmtal      sldldiaonoragcncy,budncastNstestate,bust,
       ~~~aadanyotbcrlegalalti~.          Gm+tcde§311.005m.


                                              p. 1141
Mr.MarvinJ.Tii          -Page   2      (DM-217)




              (c) This section does not p&iii the comptroller fkomissuing a
          warrant to pay the wmpematiotP of a state officer or emplo~ee.~

              (d) When this section prohibits the comptroller fhm issuing a
          warm& the wmptroller is also prohii       fkom using an electronic
          iimds tratlhr system. footnotes added.]

        Inwnsmlingthestatutolypredecessor       to section 403.055(a) of the Govemmaa
Code, V.T.C.S. article 4350, this office stated that the hnguage of the section assumes
     exiance and the establhhment of a debt.” Lettex Advisory No. 57 (1973) at 1.
~thew~“~‘mryre&seto~ea~o~if”ad~plukca]
estabikhed either by ugreement between the state and the debtor. by the state’s proper
allegation of the existence of a debt by siatutq reference; or by some other @iMy
e&x% mums.” (Emphasis in original.) Attotney General Opinion MW-416 (1981) at
2-3; Letter Adviwry No. 57 at 4. The wmptroller lacks authority to withhold warrama
tmder section 403.055(a) of the GovanmentCodeifnoddxexistsintheusualand
ordinarysenseoftheword. AttonqGeneralOpinionMW-416at3.

        As stated above, article 6252-6b. section 4(r), V.T.C.S., author&s the agency to
imposeuponandpientofrgmcygoodsa~~Mdhandlingchargeorfee.                          Failureto
pay the charge or fix creates a debt. See BLACK’LAW  ~    DICI’IONARY363 (5th cd. 1979)
(deGng”debt”). Theissuebawmes,therefore~whetherapersonthatfhilstopaythe
saviceand~chargeorfeetotheagencyis~~tedtothe~forplrposesof
section 403.055 of the Govemment Code. Because the agency is a subdihion of the
state,weconchrdethatapaswindebtedtothersencyisliLewiseindebtedtothestllte.
conseqwntly, the agency, ptlmant to section 403.055 of the Gmemmea code, may
mpest the comptroller to withhold warmntstoapersonindebtedtotheagency~andthe
wmptroller is authorixed to withhold the wammts, provided that tha agency properly has
alleged the statutory basis of the debt-here, article 6252-6b. section 4(1), V.T.C.S. See
Letter Advisoty No. 57 (1973) at 4:

          You also ask whether the wmptrokr is authorized to withhold any warrant that is
payable to any individual identiikd and ccrtihd as the principal 05cer or respomile
employee of the entity or htitution that is indebted to the agency. To answer your
question,   WC would   have to detumioe   who,   in each particular  entity or insthtio~ is
legally responsibk for the debts of the entity or institution. Such a determhation requires




                                       p. 1142
Mr.MarvinJ.Timnan      - Page 3        (DM-217)




the resolution of facts and is the&ore outside the. scope of the opiaion prkss. We note
in refkamw to your question, howev~, that while section 403.055(a) expressly prohibits
thew~~a~missuinga~toapasonthatisindebtedtothestate,suboection
(c) expressly authorizes the wmptfolla to issue a warrant to pay a state 05&s or state
emp~oyee’swmpensation.


                                  SUMMARY

               The Texas Surplus Property Agency, pumuant to section
          403.055 of the Governmmt code. tllay request the Wl+O~K              to
          withhold warmntstoanentityorinstitutiontbathasfhikdtopaythe
          agencyaccruedserviceandhandhgcbargcsandfees.                      Thus
          provided that the agency proparly al&es to the wmptrokr the
          statutory basis of the debt, the WtltptdK     is authorized to withhold
          such wanants. %dlK          the comptrou~ is authorized to withhold
          auywarmntthatispayabletoanindividualidwtifiedandce&kdas
          the principal officer or responsiile employee of tha entity or
          inrtitutionthrtisindebtedtotheagencyisaquestionimrohringthe
          resolution of facts; it is therefore outside the awpe of the opinion
          process.




                                                    DAN    MORALES
                                                    AttomcyGcnaalofTexas

WILL PRYOR
F~AsshntAttorneyGenaral

MARYKELLER
Deputy Attorney Chteral for Litigation

RENEAHKK!3
State Solicitor

MADELEINE B. JOHNSON
Chair, Opiion Committee




                                       p. 1143